United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 4, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-20705
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                          GAVREL ESTRADA,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-241-ALL
                      --------------------

Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

     Gavrel Estrada appeals his guilty-plea conviction and 30-month

sentence for possession of a firearm by a felon.     Estrada contends

that the district court erred in denying his motion to suppress.

As there is a manifestation of a reservation of appellate rights in

the record, Estrada has not waived his right to appeal the district

court’s judgment denying the motion to suppress.     United States v.

Bell, 966 F.2d 914, 916-17 (5th Cir. 1992).

     Within the context of a consensual encounter with police, an

officer may approach an individual, identify himself, briefly

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
question the person being stopped, and ask for identification. See

INS v. Delgado, 466 U.S. 210, 216 (1984).    Estrada concedes his

suppression argument is foreclosed by this Supreme Court precedent.

     AFFIRMED.




                                2